Citation Nr: 1414693	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  07-18 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 percent for sciatica associated with a status post left distal femur fracture.  

2.  Entitlement to an increased evaluation in excess of 10 percent for scars on the left femur.

3.  Entitlement to an initial evaluation in excess of 50 percent for depressive disorder with generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1991 to February 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from October 2008, February 2012, June 2012, and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran provided testimony with respect to the appeal for a higher initial evaluation for sciatica during an October 2012 Board personal hearing in Huntington, West Virginia (Travel Board) before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the claims file.  

The Board notes that while the Veteran testified at prior March 2008 and July 2009 hearings before two different Veterans Law Judges, these hearings only addressed issues of service connection for a thoracolumbar spine disorder, service connection for a right hip disorder, an increased evaluation for status post distal left femur fracture (left hip disability), and an increased initial evaluation for left knee chondromalacia patella and parapatellar pain, which remain in remand status as discussed above.  The Veteran did not provide testimony with respect to the appeal for a higher initial evaluation for sciatica during either of those hearings.  Because the undersigned Veterans Law Judge has only heard testimony as to the appeal for a higher initial evaluation for sciatica, a panel decision is not necessary for disposition of this claim.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011); 
38 U.S.C.A. §§ 7102, 7107 (West 2002 & Supp. 2012); 38 C.F.R. § 20.707 (2013).  

The Board remanded the appeal for a higher initial evaluation for sciatica in April 2013 for additional development, which included a request for updated VA treatment records and for a VA examination.  This was accomplished, and the Board finds that it may proceed with a decision on the issue of entitlement to an initial evaluation in excess of 10 percent for sciatica at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

Since the April 2013 Board remand, the Veteran has perfected an appeal to issues of entitlement to an increased evaluation in excess of 10 percent for a scar on the left femur and an initial evaluation in excess of 50 percent for depressive disorder with generalized anxiety disorder, and those issues have been added to the current appeal.  

As the Board noted in the April 2013 remand, the appeal for a higher evaluation for sciatica originates from an October 2005 rating decision, which denied service connection for left knee, right hip, and left hip disabilities, lumbar and thoracic spine strain, and for sciatica.  The October 2005 rating decision also denied entitlement to an increased evaluation in excess of 10 percent for status post distal left femur fracture.  The Veteran perfected a timely appeal as to those issues, and the Board remanded the case for further development in May 2008.  The RO granted service connection for sciatica as secondary to a status post left distal femur fracture in October 2008, and the Veteran appealed the initial 10 percent rating that was assigned.  

The Board remanded the case again in July 2010.  While the Board also remanded issues of entitlement to (1) service connection for a thoracolumbar spine disorder, to include as secondary to the service-connected left hip and left knee disabilities, (2) service connection for a right hip disorder, to include as secondary to the service-connected left hip and left knee disabilities, (3) an increased evaluation for status post distal left femur fracture (left hip disability), currently evaluated as 10 percent disabling, and (4) an increased initial evaluation for left knee chondromalacia patella and parapatellar pain, currently evaluated as 10 percent disabling; those issues have not been recertified to the Board and are still in remand status.  In that regard, the RO has not issued a supplemental statement of the case addressing those issues, and there is no indication that those issues have otherwise been recertified to the Board for adjudication at this time.  

The issues of entitlement to (1) service connection for a thoracolumbar spine disorder, to include as secondary to the service-connected left hip and left knee disabilities, (2) service connection for a right hip disorder, to include as secondary to the service-connected left hip and left knee disabilities, (3) an increased evaluation for status post distal left femur fracture (left hip disability), currently evaluated as 10 percent disabling, and (4) an increased initial evaluation for left knee chondromalacia patella and parapatellar pain, currently evaluated as 10 percent disabling have not been recertified to the Board and have been in remand status since July 2010.  The Board is, therefore, referring these issues to the RO via the Appeals Management Center (AMC) for appropriate action.  

The issues of entitlement to an increased evaluation in excess of 10 percent for a scar on the left femur and an initial evaluation in excess of 50 percent for depressive disorder with generalized anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  For the entire rating period, sciatica associated with a status post left distal femur fracture has been characterized by moderate pain, paresthesia, and dysthesia in the left lower extremity with normal sensory, muscle strength, and reflex examinations in the left lower extremity.   

2.  For the entire rating period, left lower extremity neurological symptoms have been sensory in nature and approximate mild, incomplete paralysis of the sciatic nerve.  


CONCLUSION OF LAW

For the entire rating period, the criteria for an evaluation in excess of 10 percent for sciatica associated with a status post left distal femur fracture are not met.  
38 U.S.C.A. §§ §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8620 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The RO issued a March 2005 and March 2008 preadjudicatory notice letters to the Veteran which addressed the original application for service connection.  In October 2008, the RO awarded service connection for sciatica as secondary to service-connected status post left distal femur fracture and assigned a 10 evaluation from May 23, 2005.  The Board finds that March 2005 and March 2008 letters served their purpose in providing VCAA notice, and its application is no longer required because the original claim has been "substantiated." See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was afforded VA examinations in October 2010 and June 2013 to address the severity of service-connected left lower extremity sciatica.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, VA examinations, and the Veteran's statements and testimony.  Moreover, the Board finds that the RO substantially complied with the April 2013 Board remand directives in obtaining the June 2013 VA examination and updated VA treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998).  

While the Veteran reported in a December 2013 DRO hearing that he had an increase in left hip pain, he did not contend that sciatica had increased in severity since the most recent rating examination in June 2013, which was completed just six months prior to the lay assertion of worsening made by the Veteran.  Cf. Caffrey v. Brown, 6 Vet. App. 377 (1995).  Moreover, the June 2013 VA examination was afforded to the Veteran based on his report of an increase in the severity of his symptoms.  Accordingly, the Board finds that another remand for a VA examination is not necessary, and the evidence of record is sufficient to assess the current severity of the Veteran's disability.  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  As the Board will discuss in more detail below, the Board finds that symptoms related to left lower extremity sciatica have not increased in severity over the course of the appeal to warrant a higher rating for any period; thus, a staged rating is not for application in this case. 

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8620 (2013).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Analysis

The Veteran is in receipt of a 10 percent rating for sciatica associated with a status post left distal femur fracture.  The Veteran contends that symptoms of sciatic pain have increased in severity since the initiation of his claim.  During an October 2012 Travel Board hearing, the Veteran described radiation of pain down his left leg and numbness in the foot.  He reported that symptoms occurred two to three times a week and reported an increase in symptoms with going up and down stairs.  He indicated that it interfered with his work, which involved a lot of walking, and that pain had increased in severity over the years.  The Veteran also consistently reported having symptoms of shooting pain or sciatic pain which radiated from the hip or back down the left leg, including during the October 2012 hearing.  

The Board finds that for the entire rating period, sciatica associated with a status post left distal femur fracture has been characterized by moderate pain, paresthesia, and dysthesia in the left lower extremity with normal sensory, muscle strength, and reflex examinations.  For the entire rating period, left lower extremity neurological symptoms have been sensory in nature and approximate mild, incomplete paralysis of the sciatic nerve consistent with the assigned 10 percent rating under Diagnostic Code 8620.  See 38 C.F.R. § 4.124a.

The Board finds that for the entire rating period, a higher 20 percent evaluation is not warranted under Diagnostic Code 8620 for left lower extremity sciatica as the Veteran's neurological symptoms are not shown to approximate moderate, incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a.  During VA examinations and in lay testimony, the Veteran has described predominate symptoms of pain in the left lower extremity, and his identified limitations in activities of daily living and limitations to work due to pain.  In June 2013, the Veteran reported missing three to four days of work in the past year due to sciatic pain.  He is competent to provide such statements and testimony, and the Board finds that the Veteran's statements with regard his pain and functional limitations are credible.  

A September 2005 VA examination shows that deep tendon reflexes were normal, the Veteran had active movement against resistance on muscle strength testing, and sensation was intact.  The Veteran was employed as a postal carrier and walked eight miles a day carrying up to 35 pounds, but reported difficulty with stairs and hills due to a combination of his physical disabilities.  Private treatment records dated from 2007 to 2008 present note complaints of left hip pain with radiculitis.  A September 2008 VA examination reflects normal motor, sensory and reflex examinations in the left lower extremity with active movement against full resistance, normal pain, light touch, and position sense, and average lower extremity reflex.  An October 2010 VA examination reflects normal motor and sensory examinations.  While reflexes were hypoactive, they were shown to be hypoactive in both the right and left lower extremities, despite the lack of a finding of sciatic in the right lower extremity.  September 2008 and October 2010 VA examinations show that the Veteran continued to be employed as a mail carrier and had missed less than a week of work in each year due to a combination of his physical disabilities, to include due to medical appointments.    

VA treatment records dated from 2012 to 2013 reflect continued complaints of pain in the hip and left leg.  During the most recent June 2013 VA examination, the Veteran reported shooting pain down the left thigh to the foot.  He had no right leg complaints.  He reported that pain was more severe than it was in the past.  The Veteran reported an increase in pain with doing tasks such as working under the sink or laying flooring.  The Veteran was a postal worker and reported an increased in pain when walking up or down steps.  A neurological examination shows that the Veteran had moderate, intermittent left lower extremity pain, paresthesia, and dysthesia.  Additionally, he had a normal sensory examination, normal muscle strength, and normal reflex examinations in the left lower extremity.  The VA examiner assessed the Veteran with mild incomplete paralysis of the sciatic nerve.  

Lay statements and testimony described above consistently identify symptoms of sciatic pain present in the left lower extremity.  The Veteran was able to maintain employment as a postal carrier which required significant walking, but missed less than one week a year due to pain-related issues.  VA examinations also reflect symptoms of moderate pain, and more recently, symptoms of paresthesia, and dysthesia in the left lower extremity, but show that the Veteran had essentially normal sensory, motor, and reflex examinations throughout the course of the rating period.  Based on these findings, the Board finds that a higher 20 percent evaluation is not warranted for any period because the Veteran's left lower extremity neurological symptoms, characterized by moderate pain, paresthesia, and dysthesia, are sensory in nature without additional indication of impairment on sensory examination. VA regulations provide that when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.  The June 2013 VA examiner assessed the Veteran with mild incomplete paralysis of the sciatic nerve, based on his symptoms of moderate pain, paresthesia, and dysthesia in the left lower extremity.  For these reasons, the Board finds that the Veteran's sciatica more nearly approximates a rating based mild, but not moderate, incomplete paralysis of the sciatic nerve.  The Board has considered the Veteran's reports with respect to pain in determining the assigned rating under Diagnostic Code 8620.  

For the reasons discussed above, the Board finds that an increased evaluation in excess of 10 percent for sciatica associated with a status post left distal femur fracture is not warranted.  Because the preponderance of the evidence is against the claim for a higher initial rating evaluation, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by service-connected sciatica is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 8620 specifically provide for disability ratings based impairment of the sciatic nerve, to include neuritis, neuralgia, and incomplete paralysis.  In this case, considering the lay and medical evidence, the sciatica is manifested by symptoms of pain, paresthesia, and dysthesia in the left lower extremity without significant impairment in sensory, motor, or reflex function.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 
38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate service-connected sciatica, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran, such as symptoms of pain are specifically contemplated by the criteria discussed above.  While sciatic pain results in some functional limitations, or limitations on his occupation and daily life, to include less than a week of missed work days a year, the Board finds that the assigned 10 percent evaluation addressing his overall impairment adequately addresses the Veteran's current disability picture.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating, in excess of 10 percent, for sciatica associated with a status post left distal femur is denied. 


REMAND

With respect to the appeal for an increased rating for service-connected scars and higher initial rating for depressive disorder with generalized anxiety disorder, the Veteran requested both a hearing before a Decision Review Officer (DRO) in October 2012, and a hearing at a local VA office before a member or members of the Board (Travel Board hearing) in a December 2013 substantive appeal.   A DRO hearing was held in December 2013; however, the Veteran has not been scheduled for a Travel Board hearing.  As such, the Board finds that a Travel Board hearing should be scheduled, and the Veteran and his representative should be notified of the time and place of the hearing.  Because Travel Board hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. 
§ 20.704(a) (2013).  See also 38 C.F.R. § 20.700 (2013) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing to be held at the RO before a Veterans Law Judge of the Board.  The RO should send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


